DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kriss et al. (U.S. PG Pub No.: 2010/0299278 A1), hereinafter referred to as Kriss et al. ‘278, in view of Bollinger et al. (U.S. PG Pub No.: 2019/0303862 A1), hereinafter referred to as Bollinger et al. ‘862.

Regarding claim 1, Kriss et al. ‘278 disclose a portable cooler container (100), comprising: a payload chamber (103) configured to receive and hold one or more perishable goods (live cell bio-materials) {as shown in Figs. 1 and 7: ¶¶ [0003] and [0067]}; one (101b) or more thermally insulated wall surrounding the payload chamber along a perimeter and a base of the payload chamber {as shown in Figs. 1 and 7: ¶ [0067]}; an outer housing (101c) surrounding an outer perimeter of the one or more thermally insulated walls {as shown in Figs. 1 and 7: ¶ [0067]}; a lid (104) operable to access the payload chamber {as shown in Figs. 1 and 7: ¶ [0067]}; an electronic system (151, 152, 153) disposed between an outer surface of the outer housing and the payload chamber {as shown in Fig. 7; ¶¶ [0076], [0092], [0101] and [0104], wherein 153 is integral part of the electronic system which is disposed between an outer surface of the outer housing and the payload chamber}, comprising; one or more power storage devices {see ¶ [0118]}, and circuitry configured to wirelessly communicate via a cell radio with a cloud- based data storage system or a remote electronic device {see ¶¶ [0077], [0092], [0111-0113], [0126] and [0139]}.
However, Kriss et al. ‘278 fail to explicitly disclose the limitation of electronic system further comprising:  an electronic display screen configured to selectively display an electronic shipping label for the portable cooler container; and a button or a touch screen manually actuatable by a user to a) automatically switch sender and recipient information on the electronic display screen to facilitate return of the portable cooler container to the sender and b) automatically contact a shipping carrier to alert the shipping carrier that a new electronic shipping label has been issued and that the portable cooler container is ready for pickup. 
Bollinger et al. ‘862 teach: the concept of electronic system further comprising:  an electronic display screen (116) configured to selectively display an electronic shipping label (100) for the portable cooler container (408) {as shown in Figs. 1A, 2 and 4: ¶¶ [0002], [0024-
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kriss et al. ‘278 electronic system by the electronic system Bollinger et al. ‘862 so as to include an electronic display screen configured to selectively display an electronic shipping label for the portable cooler container; and a button or a touch screen manually actuatable by a user to a) automatically switch sender and recipient information on the electronic display screen to facilitate return of the portable cooler container to the sender and b) automatically contact a shipping carrier to alert the shipping carrier that a new electronic shipping label has been issued and that the portable cooler container is ready for pickup, in order to facilitate real time tracking of the shipping container {Bollinger et al. ‘862 – ¶ [0015]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Kriss et al. ‘278 in view of Bollinger et al. ‘862 to obtain the invention as specified in claim 1.
 
Regarding claim 2, the combination of Kriss et al. ‘278 and Bollinger et al. ‘862 disclose and teach the portable cooler container of claim 1, Kriss et al. ‘278 further disclose comprising one or more volumes of a phase change material or a thermal mass configured to at least partially surround the one or more perishable goods to cool the one or more perishable goods {see ¶¶ [0011], [0014], [0067], [0069], [0082], [0084],  [0117], [0096-0097] and [0142]}. 
 
Regarding claim 3, the combination of Kriss et al. ‘278 and Bollinger et al. ‘862 disclose and teach the portable cooler container of claim 2, Kriss et al. ‘278 disclose wherein the one or more volumes of the phase change material or the thermal mass capable of being removably disposed in the payload chamber {see ¶¶ [0011], [0014], [0067], [0069], [0082], [0084],  [0096-0097], [0117] and [0142]}.  
Regarding claim 4, the combination of Kriss et al. ‘278 and Bollinger et al. ‘862 disclose and teach the portable cooler container of claim 2, Kriss et al. ‘278 disclose wherein the one or more volumes of the phase change material or the thermal mass capable of being disposed at least partially about the payload chamber {see ¶¶ [0011], [0014], [0067], [0069], [0082], [0084],  [0096-0097], [0117] and [0142]}.

Regarding claim 5, the combination of Kriss et al. ‘278 and Bollinger et al. ‘862 disclose and teach the portable cooler container of claim 4, Kriss et al. ‘278 disclose wherein the one or more volumes of the phase change material or the thermal mass capable of defining at least a portion of one or both of a circumferential sidewall and a base wall of the payload chamber {see ¶¶ [0011], [0014], [0067], [0069], [0082], [0084],  [0096-0097], [0117] and [0142]}.

Regarding claim 6, the combination of Kriss et al. ‘278 and Bollinger et al. ‘862 disclose and teach the portable cooler container of claim 2, Kriss et al. ‘278 disclose wherein the one or more volumes of the phase change material or the thermal mass are disposed between the payload chamber and an inner wall of the one or more thermally insulated walls {see ¶¶ [0011], [0014], [0067], [0069], [0082], [0084],  [0096-0097], [0117] and [0142]}. 
 
Regarding claim 8, the combination of Kriss et al. ‘278 and Bollinger et al. ‘862 disclose and teach the portable cooler container of claim 1, Kriss et al. ‘278 further disclose comprising one (152) or more sensors configured to sense one or more parameters of the payload chamber and to communicate the sensed parameters to the circuitry {see Fig. 7: ¶¶ [0076], [0092] and [0101]}. 
 
Regarding claim 9, the combination of Kriss et al. ‘278 and Bollinger et al. ‘862 disclose and teach the portable cooler container of claim 8, Kriss et al. ‘278 disclose wherein at least one of the one or more sensors is a temperature sensor configured to sense a temperature in the payload chamber {see Fig. 7: ¶¶ [0076], [0092] and [0101]}. 
 
Regarding claim 10, the combination of Kriss et al. ‘278 and Bollinger et al. ‘862 disclose and teach the portable cooler container of claim 1, Kriss et al. ‘278 disclose wherein the 
 
Regarding claim 11, Kriss et al. ‘278 disclose a portable cooler container, comprising: a container body (100) {as shown in Figs. 1 and 7: ¶¶ [0067-0068]}; a payload chamber (103) in the container body that is configured to receive and hold one or more perishable goods (live cell bio-materials) {as shown in Figs. 1 and 7: ¶¶ [0003] and [0067-0068]}; one (101b)  or more thermally insulated walls surrounding the payload chamber along a perimeter and a base of the payload chamber {as shown in Figs. 1, and 7: ¶ [0067]}; one or more volumes of a phase change material or a thermal mass configured to at least partially surround the one or more perishable goods {see ¶¶ [0011], [0014], [0067], [0069], [0082], [0084],  [0117], [0096-0097] and [0142]}; a lid (104) operable to access the payload chamber {as shown in Figs. 1, and 7: ¶ [0067]}; an electronic system (151, 152, 153) disposed between an outer surface of the container body and the payload chamber {as shown in Fig. 7; ¶¶ [0076], [0092], [0101] and [0104], wherein 153 is integral part of the electronic system which is disposed between an outer surface of the outer housing and the payload chamber}, comprising; one or more power storage devices, {see ¶ [0118]}, and circuitry configured to wirelessly communicate via a cell radio with a cloud- based data storage system or a remote electronic device{see ¶¶ [0077], [0092], [0111-0113], [0126] and [0139]}.
However, Kriss et al. ‘278 fail to explicitly disclose the limitation of electronic system further comprising:  an electronic display screen configured to selectively display an electronic shipping label for the portable cooler container; and a button or a touch screen manually actuatable by a user to a) automatically switch sender and recipient information on the electronic display screen to facilitate return of the portable cooler container to the sender and b) automatically contact a shipping carrier to alert the shipping carrier that a new electronic shipping label has been issued and that the portable cooler container is ready for pickup. 
Bollinger et al. ‘862 teach: the concept of electronic system further comprising:  an electronic display screen (116) configured to selectively display an electronic shipping label (100) for the portable cooler container (408) {as shown in Figs. 1A, 2 and 4: ¶¶ [0002], [0024-0025], [0039-0041]’ [0044-0045], [0050], [0055-0056] and [0060]}; and a button (114a-b) or a touch screen (116) manually actuatable by a user (106)  to a) automatically switch sender and 
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kriss et al. ‘278 electronic system by the electronic system Bollinger et al. ‘862 so as to include an electronic display screen configured to selectively display an electronic shipping label for the portable cooler container; and a button or a touch screen manually actuatable by a user to a) automatically switch sender and recipient information on the electronic display screen to facilitate return of the portable cooler container to the sender and b) automatically contact a shipping carrier to alert the shipping carrier that a new electronic shipping label has been issued and that the portable cooler container is ready for pickup, in order to facilitate real time tracking of the shipping container {Bollinger et al. ‘862 – ¶ [0015]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Kriss et al. ‘278 in view of Bollinger et al. ‘862 to obtain the invention as specified in claim 1.

Regarding claim 12, the combination of Kriss et al. ‘278 and Bollinger et al. ‘862 disclose and teach the portable cooler container of claim 11, Kriss et al. ‘278 disclose wherein the one or more volumes of the phase change material or the thermal mass comprises one or more ice packs {see ¶¶ [0011], [0014], [0067], [0069], [0082], [0084], [0096-0097], [0117] and [0142]}.  

Regarding claim 13, the combination of Kriss et al. ‘278 and Bollinger et al. ‘862 disclose and teach the portable cooler container of claim 11, Kriss et al. ‘278 disclose wherein the one or more volumes of the phase change material or the thermal mass are removably disposed in the payload chamber {see ¶¶ [0011], [0014], [0067], [0069], [0082], [0084],  [0096-0097], [0117] and [0142]}.  

Regarding claim 14, the combination of Kriss et al. ‘278 and Bollinger et al. ‘862 disclose and teach the portable cooler container of claim 12, Kriss et al. ‘278 disclose wherein the one or more volumes of the phase change material or the thermal mass are disposed at least partially about the payload chamber {see ¶¶ [0011], [0014], [0067], [0069], [0082], [0084],  [0096-0097], [0117] and [0142]}.  

Regarding claim 15, the combination of Kriss et al. ‘278 and Bollinger et al. ‘862 disclose and teach the portable cooler container of claim 14, Kriss et al. ‘278 disclose wherein the one or more volumes of the phase change material or the thermal mass define at least a portion of one or both of a circumferential sidewall and a base wall of the payload chamber {see ¶¶ [0011], [0014], [0067], [0069], [0082], [0084],  [0096-0097], [0117] and [0142]}.  

Regarding claim 16, the combination of Kriss et al. ‘278 and Bollinger et al. ‘862 disclose and teach the portable cooler container of claim 12, Kriss et al. ‘278 disclose wherein the one or more volumes of the phase change material or the thermal mass are disposed between the payload chamber and an inner wall of the one or more thermally insulated walls {see ¶¶ [0011], [0014], [0067], [0069], [0082], [0084],  [0096-0097], [0117] and [0142]}.  

Regarding claim 18, the combination of Kriss et al. ‘278 and Bollinger et al. ‘862 disclose and teach the portable cooler container of claim 11, Kriss et al. ‘278 disclose further comprising one (152) or more sensors configured to sense one or more parameters of the payload chamber and to communicate the sensed parameters to the circuitry {see Fig. 7: ¶¶ [0076], [0092] and [0101]}.  
 
Regarding claim 19, the combination of Kriss et al. ‘278 and Bollinger et al. ‘862 disclose and teach the portable cooler container of claim 18, Kriss et al. ‘278 disclose wherein at least one of the one or more sensors is a temperature sensor configured to sense a temperature in the payload chamber {see Fig. 7: ¶¶ [0076], [0092] and [0101]}.  

Regarding claim 20, the combination of Kriss et al. ‘278 and Bollinger et al. ‘862 disclose and teach the portable cooler container of claim 11, Kriss et al. ‘278 disclose wherein .

Response to Arguments
2.     Applicant's argument filed 01/31/2022 and with respect to the references of Spath ‘219, JOAO ‘753 and Schabron et al. ‘698, have been considered but are moot since these references are no longer being relied upon.

Conclusion
3.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180225464 A1 to Paterra; Frank et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
02/09/2022